Citation Nr: AXXXXXXXX
Decision Date: 06/30/21	Archive Date: 06/30/21

DOCKET NO. 191017-38232
DATE: June 30, 2021

REMANDED

Entitlement to an initial disability rating greater than 10 percent for posttraumatic stress disorder (PTSD) is remanded.

REASONS FOR REMAND

The Veteran served on active duty from August 1969 to March 1971.  He appealed a May 2020 Board of Veterans' Appeals (Board) decision denying entitlement to an initial rating greater than 10 percent for PTSD.  In March 2021, pursuant to a Joint Motion for Partial Remand (JMPR), the Court of Appeals for Veterans Claims (Court) vacated, in part, and remanded the May 2020 Board decision that denied entitlement to an initial rating greater than 10 percent for PTSD.  The appeal is now back before the Board.

The Veteran's record appears incomplete.  The record reflets the Veteran received psychiatric treatment at the High Desert Vet Center during the appeal period, but the Veteran only submitted records up to July 2019 and a July 2019 treatment note reflected an upcoming appointment for August 2019, prior to the original August 2019 rating decision on appeal.  Additionally, VA treatment records on file only reflect treatment through November 2018.  The March 2021 JMPR noted the record closed on August 14, 2019, the date of the rating decision on appeal; therefore, a pre-decisional duty to assist error was made when these pertinent records were not obtained.  38 C.F.R. § 20.802.  As such, a remand is required to obtain all pertinent records.

The matters are REMANDED for the following action:

Obtain all outstanding relevant VA treatment records and the Veteran's mental health records from High Desert Vet Center, prior to August 14, 2019, and associate them with the claims file. 

 

DONNIE R. HACHEY

Veterans Law Judge

Board of Veterans' Appeals

Attorney for the Board	J. Bona, Associate Counsel

The Board's decision in this case is binding only with respect to the instant matter decided. This decision is not precedential and does not establish VA policies or interpretations of general applicability. 38 C.F.R. § 20.1303.